          Case 1:16-cv-01534-JEB Document 596 Filed 04/22/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE; YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                  Plaintiff-Intervenors,
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                  Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                  Defendant-Intervenor-Cross
                  Claimant.

                              ______________________________

     DAKOTA ACCESS, LLC’S NOTICE OF FILING ON THE PUBLIC DOCKET
         CERTAIN DOCUMENTS PREVIOUSLY FILED UNDER SEAL
                     ______________________________

       On April 19, 2021, Dakota Access, LLC (“Dakota Access”) filed two declarations in

support of its Surreply In Opposition to Plaintiffs’ Motion for Clarification and a Permanent

Injunction, D.E. 593, as attachments to its Sealed Motion for Leave to File Under Seal, D.E.

594. That Motion contemplated a review and conferral process for identifying particular

information appropriate for sealing that tracks the approach to which all parties ultimately agreed

after Dakota Access filed its Opening Brief Regarding Remedy. By Minute Order dated April 20,

2021, the Court granted the Motion to Seal.
           Case 1:16-cv-01534-JEB Document 596 Filed 04/22/21 Page 2 of 4




       Dakota Access has since circulated copies of the two sealed documents to the other parties

in this litigation and proposed redactions to those documents for public filing. No party has

objected to the proposed redactions or offered any additional redactions. Thus, all parties have

agreed that Dakota Access will file them publicly with the redactions that Dakota Access proposes,

leaving for a later date the possibility of another party challenging the redactions as overbroad.

Under the parties’ agreement, until further order of the Court no party will include the information

that Dakota Access has redacted in the declarations in any future public filing. Until an order

resolving any disagreement as to the scope of the redacted information, a party wishing to reference

or quote the redacted information must do so in a separate, sealed filing.

       Pursuant to that agreement, Dakota Access hereby files the public versions of the following

documents and associated exhibits. Each document is an attachment to the Surreply to Plaintiffs’

Motion for Clarification and a Permanent Injunction, D.E. 593.

       •    D.E. 593-5 – Ex. 5, Supplemental Declaration of Kenneth H. Ditzel, Senior Managing

            Director, FTI Consulting, Inc.

       •    D.E. 593-6 – Ex. 6, Supplemental Declaration of Glenn Emery, Vice President,

            Commercial Operations, Energy Transfer LP




                                                 2
         Case 1:16-cv-01534-JEB Document 596 Filed 04/22/21 Page 3 of 4




       With today’s filing, Dakota Access has completed the review and conferral process

described in its April 19, 2021 Motion because public versions of all attachments to that Motion

are now available on the docket.


 Dated: April 22, 2021                             Respectfully submitted,


                                                    /s/ William S. Scherman
                                                   William S. Scherman
                                                   Miguel A. Estrada
                                                   David Debold
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, D.C. 20036
                                                   (202) 955-8500
                                                   wscherman@gibsondunn.com

                                                   Counsel for Dakota Access, LLC




                                               3
        Case 1:16-cv-01534-JEB Document 596 Filed 04/22/21 Page 4 of 4




                              CERTIFICATE OF SERVICE

      I hereby certify that on this 22nd day of April, 2021, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                    /s/ William S. Scherman
                                                   William S. Scherman
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, D.C. 20036
                                                   (202) 955-8500
                                                   wscherman@gibsondunn.com

                                                   Counsel for Dakota Access, LLC
